FILED
                           NOT FOR PUBLICATION
                                                                            FEB 17 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SAN DIEGO UNIFIED PORT                           No.   14-56811
DISTRICT,
                                                 D.C. No.
              Plaintiff-Appellant,               3:14-cv-00070-CAB-RBB

 v.
                                                 MEMORANDUM*
ACE AMERICAN INSURANCE
COMPANY,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                     Argued and Submitted February 10, 2017
                              Pasadena, California

Before: GRABER, BYBEE, and CHRISTEN, Circuit Judges.

      The San Diego Unified Port District appeals the district court’s denial of its

motion for partial summary judgment and the grant of summary judgment in favor




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
of ACE American Insurance Company.1 We have jurisdiction under 28 U.S.C.

§ 1291. Reviewing de novo, see Travelers Prop. Cas. Co. of Am. v.

ConocoPhillips Co., 546 F.3d 1142, 1145 (9th Cir. 2008), we affirm.

      The subject insurance policy includes a very broad exclusion that

unambiguously defeats the Port’s claim for coverage. We find no support for the

Port’s argument that the exclusion does not apply because the “gravamen” of the

prior proceedings did not include consideration of the Port’s conduct. There were

no questions of fact that precluded entry of summary judgment, and the district

court did not err by concluding, as a matter of law, that the claims against the Port

fall within the policy’s exclusion.

      AFFIRMED.




      1
          The parties are familiar with the facts so they are not repeated here.
                                            2